Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-12-00577-CV

            Lewis S. CHRISTIAN, Jr. M.D.P.A. and Lewis S. Christian, Jr., Individually,
                                         Appellants

                                                 v.

    Chris SCHUCHART, Independent Executor for the Estate of Tom A. Russell, Deceased,
                                    Appellee

                     From the 216th Judicial District Court, Kerr County, Texas
                                     Trial Court No. 12170A
                          Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: November 28, 2012

DISMISSED

           The parties have filed a joint motion to dismiss this appeal, stating that they have

compromised and settled the issues in dispute. The motion is granted, and this appeal is

dismissed. See TEX. R. APP. P. 42.1(a)(1); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d 180,

181 (Tex. App.—San Antonio 2001, no pet.). Costs of appeal are taxed against appellants. See

TEX. R. APP. P. 42.1(d).

                                                      PER CURIAM